 Case 3:21-mc-00023-N-BT Document 4 Filed 03/08/21           Page 1 of 1 PageID 128



                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

 KIMETRA BRICE, et al.,                    §
                                           §
      Plaintiffs,                          §
                                           §
 v.                                        §   Civil Action No. 3:21-MC-00023-N
                                           §
 HAYNES INVESTMENTS LLC, et al.,           §
                                           §
      Defendants.                          §

                              ORDER OF REFERENCE

         Under Authority of 28 U.S.C. §636(b), this case is referred to United States

Magistrate Judge Rebecca Rutherford for determination of the motion for protection [1].


         SIGNED March 8, 2021.




                                                          David C. Godbey
                                                     United States District Judge




ORDER – SOLO PAGE
